IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39481

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 301
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 2, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ROY DUEL ROGERS, II,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Fremont County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for domestic violence in the presence of a
       child, affirmed; order denying I.C.R. 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Roy Duel Rogers, II pled guilty to domestic violence in the presence of a child. Idaho
Code § 18-918(4). The district court sentenced Rogers to a unified term of eight years, with a
minimum period of confinement of two years. Rogers filed an Idaho Criminal Rule 35 motion,
which the district court denied. Rogers appeals asserting that the district court abused its
discretion by failing to retain jurisdiction and by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State

                                                 1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in sentencing or by failing to retain jurisdiction.
        Next, we review whether the district court erred in denying Rogers’ Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.               State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Rogers’ judgment of conviction and sentence, and the district court’s order
denying Rogers’ Rule 35 motion, are affirmed.




                                                   2